Title: To George Washington from William Gordon, 22 July 1780
From: Gordon, William
To: Washington, George


					
						My dear Sir
						Jamaica Plain [Mass.] July 22. 1780.
					
					I take this method of introducing to your Excellency Lt Coll Weld (generally pronounced Wells) one of my parishioners, a gentleman, on whose prudence activity courage & zeal for the public good, I apprehend, you may rely without danger of disappointment. On the 5th of March 1776 at night he was honoured with a particular service at the lines next to Boston neck, & had the thanks of Genls Ward & Thomas for his conduct. I should be sorry was I by writing thus in his favour to be the distant occasion of his or his family’s suffering. But it may be of use to the community at large, for your Excellency to have the knowledge of individual officers. He was out upon the Lakes the last war, & has done more military duty than many of the militia. I trust he will approve himself to your full satifaction however & wheresoever he may be employed.
					I have heard with pleasure, that the French troops at Rhode Island behave with the greatest regularity, so as to surprize the inhabitants—no damage done to fences, or fields with which they have not an

immediate connexion—no indecencies towards the female sex, who may walk about till 9 at night the same as if there were no troops there. I pray that the greatest harmony may subsist between them & the Americans, that our internal enem⟨ies may⟩ have no advantages for prejudicing weak minds. The present campaign I hop⟨e wi⟩ll answer your expectations & prove decisive in favour of America. I regret the loss of Charlestown, but even that may be an injury to the enemy, by weakening their other posts so as to occasion their falling into our hands one after another. May your Excellency have the divine direction in the cabinet, & the divine protection & blessing in the field! Mrs Gordon joins in most affectionate regards to Yourself & Lady. Your Excellency’s sincere friend & very humble servant
					
						William Gordon
					
				